740 So. 2d 600 (1999)
Jermaine ATTERBURY, Appellant,
v.
STATE of Florida, Appellee.
No. 98-4327.
District Court of Appeal of Florida, Fourth District.
September 22, 1999.
Richard L. Jorandby, Public Defender, and Cherry Grant, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Elaine L. Thompson, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We reverse the order revoking probation and remand for further proceedings. A defendant's probation cannot be revoked solely on the basis of hearsay evidence. See Combs v. State, 351 So. 2d 1103 (Fla. 4th DCA 1977).
WARNER, C.J., STONE and STEVENSON, JJ., concur.